:,   AO 245B' (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of 1
                                                                                                                                                               IL

                                           UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                           V.                                            (For Offenses Committed On or After November I, 1987)


                     Jesus Alberto Garduno-Gutierrez                                     Case Number: 3:20-mj-20576

                                                                                         Holl S Hano er
                                                                                        Defendant's Attorney


     REGISTRATION NO. 94983298
                                                                                                                           MAR 12 2020
     THE DEFENDANT:
      IZ]                                                               -----'-------'--ttrC~L~E~R~K~U~S~D~l1:6T::Rl:g::i:g2:~11~i6!R~N~IA
            pleaded guilty to count(s) _l~of:....=C~o:'.:m'.!:p'.'.'la:'.:i:'.:nt:.·
     ·•     was found guiltyto count(s)                                                BY
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                      Nature of Offense                                                                Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                      1

      D The defendant has been found not guilty on count( s)
                                                                                  ------------'----~'-----~
      •     Count(s)
                        - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of>

                       .
                                  v(i7"IMESERVED                                    D ~--------days

      IZl Assessment: $10 WAIVED IZl Fine: WAIVED
      1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, March 12, 2020
                                                                                      Date of Imposition of Sentence

                   rf<v:~-.
     Received      1.\,...._5 i.\;c::J'                                               J'vlicfiae{J. Seng
                   DUSM                                                               HONORABLE MICHAEL J. SENG
                                                                                      UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                            3:20-mj-20576
